Exhibit 10.2

LEASE AGREEMENT

Dated June 26, 2020

Between

HIGH PROPERTIES

A Pennsylvania limited partnership

“Landlord”

and

ARMSTRONG FLOORING, INC.

A Delaware corporation

“Tenant”

Relating to

1827 Freedom Road

Suite 102

Lancaster, Pennsylvania 17601



--------------------------------------------------------------------------------

LEASE AGREEMENT

PART I - BASIC LEASE INFORMATION

This Lease Agreement (this “Lease”) is made and executed this 26th day of June,
2020, by and between HIGH PROPERTIES, a Pennsylvania limited partnership, as
successor to HIGH PROPERTIES, a Pennsylvania general partnership (herein called
“Landlord”), and ARMSTRONG FLOORING, INC., a Delaware corporation (herein called
“Tenant”).

This Lease consists of the following two parts: Part I which sets forth terms
defined in this Lease (and certain obligations under the Lease) and which is
sometimes referred to as the “Basic Lease Information,” and Part II which
provides the terms and conditions for this Lease and which is sometimes referred
to as the Standard Terms and Conditions. Part I and Part II collectively, are
referred to as this “Lease.” Capitalized terms not otherwise defined in this
Part I - Basic Lease Information shall have the meaning provided in Part II of
the Lease.

The Basic Lease Information is as follows:

 

1. Landlord:    HIGH PROPERTIES, a Pennsylvania limited partnership as successor
to HIGH PROPERTIES, a Pennsylvania general partnership 2. Tenant:    ARMSTRONG
FLOORING, INC., a Delaware corporation 3. Permitted Use:    The Premises may be
used by Tenant, its affiliates and successors, and its approved assignee,
subtenants, and transferees, for any lawful use, including without limitation
light industrial, research and development, product testing and development and
all legally permitted ancillary uses thereto, including without limitation
office space, excluding weapons of war or mass destruction, firearms,
pornography, alcohol, tobacco and nuisance uses or prohibited uses not allowed
elsewhere in Greenfield Corporate Center. Additionally, Tenant shall be
permitted to use the Gaylord box storage located under the cooling tower outside
the Premises for storage. 4. Campus:    Greenfield Corporate Center, located in
the township of East Lampeter Township, County of Lancaster, Commonwealth of
Pennsylvania 5. Building:    Building 36 of the Campus located at 1827 Freedom
Road, Lancaster, Pennsylvania 17601 6. Premises:    Suite 102 of the Building as
outlined on the plan attached hereto as Exhibit A 7. Tenant Improvements:   
Those improvements to be completed by Landlord as defined in Section 25 of Part
I. Landlord will provide Tenant with a $25.00 PSF Tenant Improvement Allowance
(“TIA”) for the Tenant Improvements, which has been included in the Base Rent
(Part I, Section 14). Should the TIA be insufficient to fund the construction of
the Tenant Improvements, the TIA shall be extinguished prior to Tenant’s capital
being utilized. In the event any portion of the TIA is not used, any unused
amount shall be retained by Landlord. 8. Term:    Ten (10) Years and Seven
(7) Months



--------------------------------------------------------------------------------

9. Term Commencement Date:    March 1, 2021, except as otherwise provided in
Sections 2.2 and 3 of Part II of this Lease 10. Expiration Date:   
September 30, 2031, except as otherwise provided in Sections 2.2 and 3 of Part
II of this Lease. 11. Rentable Area of the Building:    59,550 Square Feet 12.
Rentable Area of the Premises:    32,143 Square Feet 13. Tenant’s Share:   
53.976 Percent (53.976%)

    (For pro-ration of Additional Rent)

  

14. Monthly Base Rent:

   Term Commencement Date – sixteen (16) months following the Term Commencement
Date - $31,366.21 per month - $376,394.53 per year - $11.71 PSF    (Less
$31,366.21 per month for the period of Month 1 through Month 4 (“Concession
Rent”), during which Tenant pays Additional Rent)

Months 17-28      $31,794.78 per month - $381,537.41 per year - $11.87 PSF

Months 29-40      $32,250.14 per month - $387,001.72 per year - $12.04 PSF

Months 41-52      $32,705.50 per month - $392,466.03 per year - $12.21 PSF

Months 53-64      $33,160.86 per month - $397,930.34 per year - $12.38 PSF

Months 65-76      $33,643.01 per month - $403,716.08 per year - $12.56 PSF

Months 77-88      $34,125.15 per month - $409,501.82 per year - $12.74 PSF

Months 89 -100   $34,607.30 per month - $415,287.56 per year - $12.92 PSF

Months 101 -112 $35,116.23 per month - $421,394.73 per year - $13.11 PSF

Months 113 -127 $35,625.16 per month - $427,501.90 per year - $13.30 PSF

15. Base Rent Over Term:    $4,245,072.44    (Less $125,464.84 in Concession
Rent equals Tenant’s total Base Rent obligation of $4,119,607.60) 16. Base Year:
   Not Applicable 17. Additional Rent:    All amounts and charges required to be
paid by Tenant hereunder (other than Base Rent) as described more particularly
in Section 5.2 of Part II of this Lease 18. Rent:    Includes both the Base Rent
and Additional Rent to be paid by Tenant hereunder 19. Security Deposit:   
$31,366.21 20. Landlord’s Address for Notices:    HIGH PROPERTIES    c/o High
Associates Ltd.    1853 William Penn Way    P.O. Box 10008    Lancaster, PA
17605-0008    With copies, in all cases, to:    HIGH COMPANY, LLC    1853
William Penn Way    P.O. Box 10008    Lancaster, PA 17605-0008    Attn: General
Counsel



--------------------------------------------------------------------------------

21. Tenant’s Address for Notices:    Prior to the Term Commencement Date:   
Armstrong Flooring, Inc.    Attn: General Counsel    2500 Columbia Avenue   
P.O. Box 3025    Lancaster, PA 17604    On and after the Term Commencement Date:
   Armstrong Flooring, Inc.    Attn: General Counsel    1740 – 1770 Hempstead
Road    Lancaster, Pennsylvania 17601    With copies, in all cases, to:   

Pepper Hamilton LLP

Attn: Hannah Dowd McPhelin

   100 Market Street, Suite 200    P.O. Box 1181    Harrisburg, PA 17108-1181   
For courier deliveries, ZIP code 17101-2044    and    CBRE    Attn: Scott
Miller, Executive Vice President    555 East Lancaster Avenue, Suite 120   
Radnor, PA 19087 22. Rent Payment/Address:    Payable to:    HIGH PROPERTIES   
P.O. Box 10605    Lancaster, PA 17605-0605 23. Commissions:    Broker’s
commission to be paid to: Scott Miller   

CBRE, Inc.

  

555 East Lancaster Ave, Suite 120

  

Radnor, PA 19807

24. Calculation of Rentable Area:    Non-Common Area Building. The Premises are
a part of a building in which tenants are provided with their own private
entrances and private restrooms and which is without any interior areas shared
by tenants. “Rentable Area” has been calculated to include the entire building.
25. Condition of Premises:    Separate from the Base Building, Landlord shall
improve the Premises with the improvements shown on Exhibit B-2 attached hereto
(the “Tenant Improvements”), and designed in accordance with Exhibit B. Such
improvements are referred to in Part II of the Lease (including exhibits hereto)
as the “Tenant Improvements.” Except as may be



--------------------------------------------------------------------------------

   expressly provided in this Lease, Tenant acknowledges that neither Landlord
nor any of Landlord’s Affiliates (as defined in Section 15(c) of Part II of the
Lease), nor any of their agents, have made any representations, warranties or
covenants, either express or implied, with respect to the Premises, the
Building, the Common Areas (as defined in Section 1.3 of Part II of the Lease),
or the Campus, or the condition of any of the foregoing. Except as set forth in
Section 9, Part II of the Lease, Landlord makes no representation that the
building systems are appropriate for Tenant’s proposed use. If Tenant is
intending to install racking or other equipment, Tenant should verify with the
municipality regarding permitting and other requirements. Based upon Tenant
manufacturing processes or its distribution methods which may include style of
racking, type of palletization, materials being stored and quantities being
stored, modifications may be required to building systems such as life safety,
electrical or mechanical systems. These costs shall be borne solely by Tenant.
26. Payment of Operating Expenses:    Tenant shall pay Tenant’s Share (as
defined herein) of annual Operating Expenses (as defined in Section 6.3 of Part
II of the Lease). 27. Payment of Utilities:    Tenant shall pay all charges for
utilities used or incurred by Tenant at the Premises, including without
limitation heat, water, sewer, gas and electricity. 28. Responsibility for HVAC
Systems:    Landlord shall perform all maintenance, repair and replacement of
the HVAC Systems (as defined in Section 7.2 of Part II of the Lease) serving the
Premises, including without limitation the scheduled maintenance set forth on
Exhibit C to the Lease and any increased maintenance or replacements required to
comply with CDC guidelines and the most current ASHRAE standards with respect to
COVID-19. The cost of any such maintenance, repair or replacement of the HVAC
Systems shall be paid by Tenant as part of Operating Expenses. Landlord shall,
however, provide Tenant with a one (1) year warranty on all HVAC Systems. This
warranty shall start as of the Term Commencement Date. If after the one-year
warranty period expires, a replacement is required, the Tenant shall be
responsible for a prorated share of the replacement expense amortized over the
life expectancy of the replacement, as part of Operating Expenses. The proration
shall be based upon a fifteen (15) year life expectancy of the replacement.

29. Obligation for Snow Removal and Grounds Maintenance:

   Landlord shall mow lawns, maintain and replace shrubbery, weed where
appropriate, and remove snow and ice from walkways, roadways and parking areas
in accordance with the requirements specified on Exhibit D to the Lease. The
cost of such services shall be included as an Operating Expense. 30. Special
Lease Terms:    Tenant has two (2) renewal options for five (5) years each upon
the terms and conditions set forth in Rider 1 and Rider 2.    Tenant has a right
of first offer to lease additional space in the Building upon the terms and
conditions set forth in Rider 3. 31. Attachments:    The following are attached
to and made a part of this Lease:    Part II - Standard Terms and Conditions   
Exhibit A - Site Plan



--------------------------------------------------------------------------------

  Exhibit A-1 - Delivery Condition   Exhibit A-2 - Intentionally Deleted  
Exhibit B   - Design Process Narrative for Interior Fit-Out Documents   Exhibit
B-1 - Construction Schedule   Exhibit B-2 - Tenant Improvements   Exhibit C   -
Specifications for HVAC Maintenance Agreement   Exhibit D   - Lawn Care and Snow
Removal Requirements   Exhibit E   - Rules and Regulations   Exhibit F   -
Escrow Agreement   Exhibit G   - Janitorial Specifications   Exhibit H   -
Landlord’s Lien Subordination Agreement   Exhibit I   — SNDA   Rider 1 - Renewal
Option #1   Rider 2 - Renewal Option #2   Rider 3 - Right of First Offer

The registrant will provide supplementally any of the foregoing attachments to
the Securities and Exchange Commission upon request.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, Landlord and Tenant have
caused this Part I of the Lease to be signed by their duly authorized officers
or agents under seal, as of the date set forth above.

 

    LANDLORD     HIGH PROPERTIES,       a Pennsylvania Limited Partnership      
and as successor to High Properties, a general partnership     By:     High
General Corporation,             Sole General Partner June 26, 2020      

 

    By:  

/s/ Mark C. Fitzgerald

Date       Print Name: Mark C. Fitzgerald       Title: Executive Vice
President & Chief Operating Officer     TENANT     ARMSTRONG FLOORING, INC.,    
  a Delaware corporation June 26, 2020      

 

    By:  

/s/ Christopher S. Parisi

Date       Print Name: Christopher S. Parisi       Title: SVP, General Counsel